Citation Nr: 0639356	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for status post 
vascular occlusion of both legs, secondary to service-
connected diabetes mellitus, type II.

2.  Entitlement to service connection for coronary artery 
disease, secondary to service-connected diabetes mellitus, 
type II.

3.  Entitlement to service connection for residuals of status 
post cerebral vascular accident, secondary to service-
connected diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an increased disability rating for post-
traumatic stress disorder, currently evaluated as 50 percent 
disabling.

6.  Entitlement to an increased disability rating for 
diabetes mellitus, type II, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In a November 2002 rating decision, the RO, in relevant part, 
denied service connection for status post vascular occlusion 
of both legs, coronary artery disease, and residuals of 
status post cerebral vascular accident.  In March 2005 and 
March 2006, the Board remanded these issues for further 
development.  

In December 2004, the veteran testified at a videoconference 
Board hearing before a Veterans Law Judge who has since 
retired.  The veteran was advised of his right to a new 
hearing and, in July 2006, he testified before the 
undersigned Veterans Law Judge at another videoconference 
Board hearing.  

In August 2006, the veteran submitted additional evidence 
directly to the Board.  As he submitted a waiver of initial 
RO consideration of the evidence, the Board will consider the 
evidence in conjunction with this appeal.

In a May 2006 rating decision, the RO, in relevant part, 
denied service connection for hypertension; denied increased 
ratings for post-traumatic stress disorder and diabetes 
mellitus, type II; and denied a total disability rating based 
on individual unemployability.  

The issues of entitlement to service connection for coronary 
artery disease and hypertension, and entitlement to increased 
disability ratings for post-traumatic stress disorder and 
diabetes mellitus, type II are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  The 
RO will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  Status post vascular occlusion of both legs was not shown 
in service or within one year thereafter, and is not shown to 
be related to any incident of service or service-connected 
diabetes mellitus, type II.

2.  Residuals of status post cerebral vascular accident were 
not shown in service or within one year thereafter, and are 
not shown to be related to any incident of service or 
service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Status post vascular occlusion of both legs was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred or aggravated therein, and it is not 
proximately due to, the result of, or aggravated by a 
service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006); 
71 Fed. Reg. 52744 (Sept. 7, 2006) (to be codified as amended 
at 38 C.F.R. § 3.310(b)); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  Residuals of status post cerebral vascular accident were 
not incurred in or aggravated by service, nor may they be 
presumed to have been incurred or aggravated therein, and 
they are not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 52744 (Sept. 7, 
2006) (to be codified as amended at 38 C.F.R. § 3.310(b)); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a June 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence.  The above information was reiterated in an October 
2002 letter.  Then, in an April 2006 letter, the RO provided 
notice of the information and evidence needed to establish a 
disability rating and effective date for the disabilities on 
appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and Social Security 
Administration records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate effective date or disability rating to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

If cardiovascular disease manifested to a degree of 10 
percent or more within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2006).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
conform the regulation to Allen, supra.  The revised 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  71 
Fed. Reg. 52744 (Sept. 7, 2006) (to be codified as amended at 
38 C.F.R. § 3.310(b)).  The Board observes that VA's 
adjudication of secondary service connection claims remains 
unchanged.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, VA medical records, private medical 
records, VA examination reports, and Social Security 
Administration records.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Status Post Vascular Occlusion of Both Legs

The veteran contends, in essence, that his status post 
vascular occlusion of both legs is secondary to service-
connected diabetes mellitus, type II.  

An October 2002 VA examination report reflects diagnoses of 
diabetes mellitus, extensive and longstanding atherosclerotic 
cardiovascular disease, and status post vascular occlusion of 
both legs secondary to the arterial plaque disease.  The 
examiner opined that the veteran's significant 
atherosclerosis was the immediate and overwhelming cause of 
his vascular occlusion in the legs.  The examiner added that 
the contribution of diabetes is considered minimal and 
insignificant relative to the arterial plaque disease.  Thus, 
the examiner essentially states that the status post vascular 
occlusion of both legs is more likely than not due to a 
disorder other than the veteran's service-connected diabetes 
mellitus.

An April 2005 VA record review and opinion report reflects 
the examiner's note that most significant is the fact that 
the hyperlipidemia and the peripheral vascular disease 
(vascular occlusion of the legs) were diagnosed in February 
1998 and the diabetes mellitus in May 2000.  Given the 
preexisting hyperlipidemia and the fact that the peripheral 
vascular disease was recognized before the onset of diabetes, 
the examiner strongly opined that these conditions were not 
caused or aggravated by the subsequent development of the 
diabetes.  Thus, the Board observes that this examiner 
definitively relates the status post vascular occlusion of 
both legs to a disorder other than the veteran's service-
connected diabetes mellitus.

Given the above, the Board finds that the veteran's status 
post vascular occlusion of both legs is not related to his 
service-connected diabetes mellitus, type II.  Thus, service 
connection is not warranted on a secondary basis.

The fact that the veteran is not entitled to service 
connection on a secondary basis does not preclude an 
evaluation as to whether he is entitled to service connection 
on a direct basis or entitled to presumptive service 
connection for a chronic disease.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

Initially, the Board notes that the veteran does not contend 
that his status post vascular occlusion of both legs is 
directly related to service.  Moreover, the veteran's service 
medical records are negative for any complaint, treatment, or 
diagnosis of the disorder.  Thus, the Board finds that the 
veteran's status post vascular occlusion of both legs did not 
have its onset during service.  

The Board also finds that his status post vascular occlusion 
of both legs did not have its onset until many years after 
separation from service.  In this regard, like the above 
April 2005 VA review and opinion report, VA treatment notes 
show that the veteran was diagnosed with the disorder in the 
late 1990s.  Indeed, the first mention of the disorder is 
contained in an October 1997 VA consultation report, which 
reflects a provisional diagnosis of peripheral vascular 
disease.  

Furthermore, the Board finds that his status post vascular 
occlusion of both legs is not related to any incident of 
service.  In this regard, the veteran has not presented any 
competent medical evidence linking the disorder to service.  

Given the above, service connection for status post vascular 
occlusion of both legs on a secondary, presumptive, or direct 
basis is not warranted.  

The Board acknowledges the veteran's contention that his 
status post vascular occlusion of both legs is related to 
service-connected diabetes mellitus, and that he had "pre-
diabetes" in 1990.  The Board observes, however, that he, as 
a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for status post vascular 
occlusion of both legs, to include as secondary to service-
connected diabetes mellitus, type II.  Thus, the benefit-of-
the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of Status Post Cerebral Vascular Accident

The veteran contends, in essence, that his residuals of 
status post cerebral vascular accident are secondary to 
service-connected diabetes mellitus, type II.  

Initially, the Board observes that the veteran currently may 
not have any residuals of the cerebral vascular accident.  In 
this regard, a November 2005 VA examination report reflects 
that he had a cerebral vascular accident in 2001 with right-
sided weakness and dysarthria, and that it resolved.  
Likewise, 2006 VA treatment notes do not reflect any 
residuals of the cerebral vascular accident.  Furthermore, 
the veteran has not otherwise presented any competent 
evidence that he currently has any residuals of the cerebral 
vascular accident.  

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  See 38 U.S.C.A. 
§ 1110; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Furthermore, the record shows that the any extant residuals 
of status post cerebral vascular accident are not related to 
his service-connected diabetes mellitus, type II.  In support 
of this finding, the Board notes the following evidence of 
record.

An October 2002 VA examination report reflects diagnoses of 
diabetes mellitus, extensive and longstanding atherosclerotic 
cardiovascular disease, and cerebral vascular accident 
secondary to the plaque disease.  The examiner opined that 
the significant atherosclerosis was the immediate and 
overwhelming cause of the stroke (cerebral vascular 
accident).  He added that the contribution of diabetes is 
minimal and insignificant relative to the arterial plaque 
disease.  Thus, the Board observes that the examiner 
essentially finds the cerebral vascular accident was more 
likely than not related to a disorder other than the 
veteran's service-connected diabetes mellitus.

An April 2005 VA record review and opinion report reflects 
the examiner's note that most significant is the fact that 
the hyperlipidemia and the peripheral vascular disease were 
diagnosed in February 1998, the coronary artery disease in 
May 1999, and the diabetes mellitus in May 2000.  The 
examiner also noted that the veteran had a cerebral vascular 
accident, which apparently occurred in 2001.  The examiner 
observed that, even though the cerebral vascular accident 
occurred approximately a year after the diagnosis of the 
diabetes, hospital records show that this condition was due 
to severe arteriosclerotic plaquing in both carotids, a 
condition similar to the previously diagnosed coronary artery 
disease as well as peripheral vascular disease.  Given this 
association as well as the very brief existence of the 
diabetes prior to the recognition of the severe carotid 
plaquing, the examiner's opinion was that the cerebrovascular 
accident was also not caused or aggravated by the veteran's 
service-connected diabetes mellitus.  

Given the above, the Board finds that any extant residuals of 
status post cerebral vascular accident are not related to the 
veteran's service-connected diabetes mellitus, type II.  
Thus, service connection is not warranted on a secondary 
basis.

As above, the Board will also consider whether the veteran is 
entitled to service connection on a direct basis or entitled 
to presumptive service connection for a chronic disease.  See 
Combee, supra.  

Initially, the Board reiterates that the veteran currently 
does not appear to have any residuals of the cerebral 
vascular accident.  The Board also notes that he does not 
contend that his cerebral vascular accident is related to 
service.  Moreover, his service medical records are negative 
for any complaint, treatment, or diagnosis of the disorder.  
Thus, the Board finds that the veteran's cerebral vascular 
accident did not have its onset during service.  

The Board also finds that cerebral vascular accident did not 
have its onset until many years after separation from 
service.  In this regard, the evidence shows the disorder 
arising no earlier than 2001.  

Furthermore, the Board finds that his residuals of status 
post cerebral vascular accident are not related to any 
incident of service.  In this regard, the veteran has not 
presented any competent medical evidence linking the disorder 
to service.  

Given the above, service connection for residuals of status 
post cerebral vascular accident on a secondary, presumptive, 
or direct basis is not warranted.  

The Board acknowledges the veteran's contention that his 
residuals of status post cerebral vascular accident are 
related to service-connected diabetes mellitus.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones, supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of status 
post cerebral vascular accident, to include as secondary to 
service-connected diabetes mellitus, type II.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for status post vascular occlusion of both 
legs, to include as secondary to service-connected diabetes 
mellitus, type II, is denied.

Service connection for residuals of status post cerebral 
vascular accident, to include as secondary to service-
connected diabetes mellitus, type II, is denied.


REMAND

The veteran contends, in essence, that his coronary artery 
disease is secondary to service-connected diabetes mellitus, 
type II.  The record contains opinions both for and against 
the claim.  

In this regard, an October 2002 VA examination report 
reflects diagnoses of diabetes mellitus, extensive and 
longstanding atherosclerotic cardiovascular disease, and 
coronary occlusion secondary to the atherosclerotic 
cardiovascular plaque disease.  The examiner opined that the 
veteran's significant atherosclerosis is the immediate and 
overwhelming cause of his coronary occlusion.  The examiner 
added that the contribution of diabetes is considered minimal 
and insignificant relative to the arterial plaque disease.  
Thus, the Board observes that the examiner essentially 
relates the coronary artery disease to a disorder other than 
the veteran's service-connected diabetes mellitus.

A December 2004 VA treatment note addendum reflects the 
opinion that the veteran's heart disease is related to his 
diabetes.  The physician noted that patients with diabetes 
frequently develop premature vascular disease, including 
coronary artery disease.  He further stated that patients 
with diabetes are more likely to have early failure of bypass 
grafts and that diabetes leads to a diffuse pattern of 
atherosclerosis, which is the main reason repeat bypass 
grafting was not possible.  He concluded that the diabetes is 
the principle cause of the veteran's heart disease.  However, 
it does not appear that the physician reviewed the claims 
file in rendering that opinion. 

An April 2005 VA cardiology record review and opinion report 
reflects the examiner's note that most significant is the 
fact that the coronary artery disease was diagnosed in May 
1999 and the diabetes mellitus in May 2000.  Given the 
preexisting hyperlipidemia and the fact that the coronary 
artery disease was recognized before the onset of diabetes, 
the examiner strongly opined that these conditions were not 
caused or aggravated by the subsequent development of the 
diabetes.  

A November 2005 VA diabetes mellitus examination report 
reflects that it is more likely than not that the veteran's 
coronary artery disease is secondary to his history of 
smoking, hypertension, and hyperlipidemia.  The examiner 
noted that these diagnoses preceded the diagnosis of diabetes 
but that diabetes has been going on since 2001 and it is more 
likely than not that the diabetes worsened his coronary 
artery disease.  However, it does not appear this examiner 
reviewed the entire claims file.  Moreover, the examiner did 
not indicate whether the condition was worsened beyond normal 
progression.  In this regard, the evidence of record appears 
to indicate that the veteran's diabetes has been in good 
control with medication, that he continued to smoke, and that 
the veteran's repeated noncompliance with diet, such as 
eating salty foods had contributed to increasing cardiac 
symptoms.

In addition, the veteran now contends that his PTSD has 
caused or aggravated his heart disease.

Given the above, the Board finds that an additional 
specialist medical opinion is required, following claims file 
review, as to whether the veteran's coronary artery disease 
is caused by his PTSD, or has been aggravated beyond normal 
progression by the veteran's service connected diabetes 
mellitus and/or PTSD.  

In June 2006, the veteran submitted a statement as a notice 
of disagreement (NOD) with the May 2006 rating decision.  In 
the statement, he referenced hypertension, diabetes, and 
PTSD.  The Board construes this statement as a timely NOD to 
the issues of service connection for hypertension, and 
increased ratings for PTSD and diabetes mellitus.  Thus, 
these issues must be remanded to the RO for the issuance of a 
statement of the case (SOC), and to give the veteran an 
opportunity to thereafter perfect an appeal by filing a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 19.26, 19.29, 19.30 (2006); Manlincon v. West, 
12 Vet. App. 238 (1999).  The claims should be returned to 
the Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain VA treatment 
records from the VA Medical Center in 
Charleston, dating since January 2006 and 
associate them with the claims file.

2.  The RO should provide the veteran a VA 
medical examination, to be conducted by a 
cardiologist.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
completion of the examination.  A rationale 
for all opinions expressed should be 
provided.

The examiner should conduct an examination 
and, based on the results of the 
examination, review of the evidence of 
record, and sound medical principles, 
provide an opinion on whether the veteran's 
coronary artery disease was caused by the 
veteran's PTSD.  If not, the examiner 
should provide an opinion as to whether the 
veteran's diabetes mellitus and/or PTSD as 
likely as not aggravated the veteran's 
coronary artery disease beyond the natural 
progression of that disease.  (The term, 
"as likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound to 
find in favor of the examiner's conclusion 
as it is to find against it.)  
If the examiner finds that the diabetes 
and/or PTSD aggravate the coronary artery 
disease beyond the natural progression, 
he/she should quantify the degree of 
aggravation caused by the diabetes and/or 
PTSD. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

4.  With respect to the issues of 
entitlement to service connection for 
hypertension, entitlement to an increased 
disability rating for post-traumatic 
stress disorder, and entitlement to an 
increased disability rating for diabetes 
mellitus, the RO should send the veteran a 
statement of the case and provide him with 
an opportunity to perfect an appeal.  
These issues should only be certified to 
the Board if the veteran timely perfects 
the appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


